             Case 1:20-cr-00056-DDD Document 3 Filed 02/20/20 USDC Colorado Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                        District
                                                 __________      of Colorado
                                                            District  of __________

                  United States of America
                             v.                                   )
                                                                  )        Case No.    20-cr-00056-DDD
                                                                  )
                                                                  )
                       1. ERIC BRANDT                             )
                                                                  )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      ERIC BRANDT                                                                                       ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                         u Superseding Indictment       u Information        u Superseding Information             u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Interstate communications containing a threat in violation of 18 U.S.C. § 875(c)




Date:         02/20/2020                                                               s/A. Thomas, Deputy Clerk
                                                                                         Issuing officer’s signature

City and state:       Denver, Colorado                                              Jeffrey P. Colwell, Clerk of Court
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
